UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ARTHUR L. LLOYD,                          )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                   Civil Action No. 97-1287 (PLF)
                                          )
ERIC HOLDER,                              )
                                          )
            Defendant.1                   )
__________________________________________)


                                              ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that plaintiff’s motion for equitable relief [148] is DENIED; and it is

               FURTHER ORDERED that on or before June 21, 2010, the parties shall file a

joint report regarding plaintiff’s request for attorneys’ fees and costs stating whether they wish to

be referred to settlement discussions with a magistrate judge or court-appointed mediator or, if

they do not wish to be so referred, proposing a briefing schedule.

               SO ORDERED.


                                              _/s/___________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge
DATE: May 18, 2010




       1
               The Court has substituted Attorney General Eric Holder as the defendant in place
of former Attorney General Michael Mukasey pursuant to Rule 25(d) of the Federal Rules of
Civil Procedure.